          Case 3:19-cv-06874-JCS Document 1 Filed 10/22/19 Page 1 of 8

 1    RONALD L. RICHMAN (SBN 139189)
      SARAH BOWEN (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Franeisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail:       ron.richman@bullivant.com
 5            :      sarah.bowen@bullivant.com
 6    Attorneys for Plaintiffs
 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10

11   BOARD OF TRUSTEES OF THE                              Case No.:
     LABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                               COMPLAINT FOR BREACH OF
     CALIFORNIA; BOARD OF TRUSTEES OF                      COLLECTIVE BARGAINING
13   THE LABORERS VACATION-HOLIDAY                         AGREEMENT; TO RECOVER UNPAID
     TRUST FUND FOR NORTHERN                               TRUST FUND CONTRIBUTIONS; AND
14   CALIFORNIA; BOARD OF TRUSTEES OF                      FOR A MANDATORY INJUNCTION
     THE LABORERS PENSION TRUST FUND
15   FOR NORTHERN CALIFORNIA; and
     BOARD OF TRUSTEES OF THE
16   LABORERS TRAINING AND RETRAINING
     TRUST FUND FOR NORTHERN
17   CALIFORNIA,

18                                  Plaintiffs,

19             vs.

20   CALSTATE CONSTRUCTION, INC., a
     California corporation.
21
                                    Defendant.
22

23            NOW COME the plaintiffs, hereinabove named, and for their causes of action against

24   defendant, allege as follows:

25                                          L JURISDICTION AND VENUE

26              1.      This is an action for damages for breach of the collective bargaining agreements

27   described below and for injunctive relief This Court has jurisdiction of the action under and

28   pursuant to the provisions of 29 U.S.C. §185 (§301 of the Labor Management Relations Act of



     4829-6210-7049.1 29512/00303                      -1-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06874-JCS Document 1 Filed 10/22/19 Page 2 of 8

 1   1947, as amended (“LMRA”) and 29 U.S.C. §§1132(a)(3) and 1132(e)(1) (§§502(a)(3) and
 2   502(e)(1) of the Employee Retirement Ineome Security Act of 1974, as amended) (“ERISA”).
 3   The suit arises from the defendant’s failure to permit a complete audit of its books and records
 4   as required by the collective bargaining agreements, by the written trust agreements and by

 5   provisions of federal law.
 6            2.        Venue for this action is proper in the U.S. District Court for the Northern District

 7   of California under 29 U.S.C. §1132(e)(2) (ERISA §502(e)(2)) because contributions are made

 8   to, and benefits are paid from, a corporate co-trustee bank in the Northern District of California.
 9                                                 II. PARTIES
10            3.        The Laborers Elealth and Welfare Trust Fund for Northern California, Laborers
11   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for
12 Northern California, and Laborers Training and Retraining Trust Fund for Northern California
13   are the plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California,
14 Laborers Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund
15   for Northern California, and Laborers Training and Retraining Trust Fund for Northern

16   California (“the Trust Funds”) are trust funds organized under and pursuant to 29 U.S.C.
17   §§ 186(c)(5) and 186(c)(6) (LMRA §§302(c)(5) and 302(c)(6)). The Trust Funds were
18   established through collective bargaining agreements between the Northern California District

19   Council of Laborers (“Laborers Union”) and employer associations representing construction
20   industry employers doing business in Northern California. The Trust Funds are employee
21   benefit plans created by written trust agreements subject to and pursuant to, 29 U.S.C.
22   §§1002(3) and 1002(37) (ERISA § 3(3) and 3(37)). The Boards of Trustees, as fiduciaries, are
23   the plaintiffs, who sue on behalf of the Trust Funds.
24            4.        Each of the Trust Funds is a third-party beneficiary of the collective bargaining
25   agreements described below.

26   ///

27   ///

28   ///



     4829-6210-7049.1 29512/00303                       -2-
                       COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:19-cv-06874-JCS Document 1 Filed 10/22/19 Page 3 of 8

 1             5.       At all times mentioned herein, each of the Trust Funds was an express trust
 2   created by a written trust agreement subject to and pursuant to 29 U.S.C.§186 (LMRA §302)
 3   and a multi-employer benefit plan within the meaning of 29 U.S.C. §§1002 and 1003 (ERISA
 4   §§3and4).

 5             6.       The Trust Funds provide a variety of benefits for laborers, retired laborers and
 6   other related covered employees on whose behalf contributions are made pursuant to collective
 7   bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
 8   that employers who are signatories to said collective bargaining agreements comply with the
 9   terms of those agreements with respect to payments and contributions to the Trust Funds.
10             7.       Plaintiffs are informed and believe, and upon that ground allege, that at all times
11   material hereto, defendant Calstate Construction, Inc. (“Calstate”) was and is a licensed general
12   engineering contractor in California, with its principal place of business located in Fremont,
13   California. Plaintiffs are further informed and believe, and upon that ground allege, that
14   Calstate is and has been an employer within the meaning of 29 U.S.C. §§1002(5) and 1145
15   (ERISA §§3(5) and 515), and an employer in an industry affecting commerce within the
16   meaning of 29 U.S.C. §185 (LMRA §301).
17                                  III. FIRST CLAIM FOR RELIEF
18                  (BREACH OF COLLECTIVE BARGAINING AGREEMENT)
19             8.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
20   allegations contained in paragraphs 1 -7 of this Complaint.
21             9.       Defendant Calstate executed the following project labor agreements with the
22   Northern California District Council of Laborers: (a) Milpitas Unified School District Project
23   Stabilization Agreement dated May 8, 2013; (b) Agreement to be Bound on the Foothill-De
24   Anza Measure C Bond Project, dated April 10, 2012; (c) Agreement to be Bound on the
25   Foothill-De Anza Measure C Bond Project, dated April 14, 2014; and (d) Agreement to be
26   Bound on the Foothill-De Anza Measure C Bond Project, dated March 5, 2015. By virtue of
27   executing these project labor agreements, Calstate became bound to a written collective
28   bargaining agreement with the Northern California District Council of Laborers (“Laborers


     4829-6210-7049.1 29512/00303                       -3-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06874-JCS Document 1 Filed 10/22/19 Page 4 of 8

 1   Union”) entitled the Laborers’ Master Agreement For Northern California (“Master
 2   Agreement”). In agreeing to be bound to the Master Agreement, Calstate further agreed to be
 3   subject to and bound by all provisions and conditions of the written Trust Agreements which
 4   established the Trust Funds. Pursuant to the provisions of the Master Agreement, Calstate

 5   agreed to be bound by all terms relating to wages, hours and conditions of employment
 6 prescribed therein with the Laborers Union.
 7             10.      By virtue of the Master Agreement and Trust Agreements, defendant promised

 8   and agreed that: (1) it would pay employee fringe benefit contributions into each Trust Fund in
 9   regular monthly installments commencing on or before the 15th day of the month immediately
10   succeeding the month in which the work was performed; (2) that in the event that any of said
11   monthly installments were not paid in full on or before the 25th day of the month in which such
12   contributions became due, it would pay interest on the delinquent contribution in the amount of
13   1.5% per month until paid in full, and would also pay the amount of $150.00 for each delinquent
14   contribution as liquidated damages, and not as a penalty; and (3) that if any suit with respect to
15   any of said contributions or payments were filed against the signatory, it would pay into said
16   Trust Funds the attorneys’ fees, costs and all other expenses incurred in connection with such
17   suit.
18             11.      By virtue of the Master Agreement and Trust Agreements, defendant further
19 promised and agreed that it would permit an auditor assigned by the Trust Funds to enter upon
20   Calstate’s business premises during business hours, at a reasonable time or times, not less than
21   two (2) working days after such request, to examine and copy its books and records, papers or
22   reports as may be neeessary to determine whether defendant is making full and prompt payment
23   of all sums due to be paid to the Trust Funds.
24             12.      The Master Agreement between the Laborers Union and Calstate has never been
25   terminated.
26   ///

27   ///

28   ///



     4829-6210-7049.1 29512/00303                     -4-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06874-JCS Document 1 Filed 10/22/19 Page 5 of 8

 1             13.       Plaintiffs have performed all conditions, eovenants and promises on their part to
 2   be performed in accordance with the terms and conditions of the Master Agreement and Trust
 3   Agreements.
 4             14.      The Trust Funds have requested entry to Calstate’s business premises by their
 5   auditors to inspect and copy its books and records of the projects identified in paragraph 9,
 6   above, pursuant to the terms and conditions of the Master Agreement and Trust Agreements.
 7             15.      Calstate has refused to allow a complete audit of its books and records.
 8             16.      Plaintiffs are informed and believe that an inspection of defendant’s business
 9   books and records will show unpaid and delinquent employee fringe benefit contributions owed
10   to the Trust Funds and that Calstate owes interest and liquidated damages on said unpaid and
11   delinquent fringe benefit contributions, all in an amount to be proved at trial.
12             17.      Calstate has materially breached and broke the aforesaid Master Agreement and
13   Trust Agreements by (a) refusing to allow the inspection and copy of all of its business records
14   by the Trust Funds’ auditors; and (b) failing to pay all employee fringe benefit contributions
15   owed to the Trust Funds under the terms and conditions of the Master Agreement and Trust
16   Agreements. Plaintiffs will move to further amend this Complaint once the audit is completed
17   and the amount of delinquent employee fringe benefit contributions is calculated.
18             18.      The aforesaid material breaches proximately caused damages to plaintiffs in an
19   amount according to proof at trial.
20             19.      Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
21   action. Pursuant to the provisions of the Master Agreement and the Trust Agreements, plaintiffs
22   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
23   the within action.
24            WHEREFORE, plaintiffs pray for judgment as set forth below.
25   ///

26   ///

27   ///

28   ///



     4829-6210-7049.1 29512/00303                       -5-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06874-JCS Document 1 Filed 10/22/19 Page 6 of 8

 1                                       IV. SECOND CLAIM FOR RELIEF
 2                                         (MANDATORY INJUNCTION)
 3                                  (29 U.S.C. §1132(g)(2)(E); ERISA §502(g)(2)(E))
 4             20.      Plaintiffs reallege and incorporate by reference, as though fully set forth, the
 5   allegations contained in paragraphs 1-19 of this Complaint.
 6             21.      Pursuant to the terms and conditions of the Master Agreement and Trust
 7 Agreements, Calstate is required to allow the Trust Funds access to all of its books and records
 8   for the projects, identified in paragraph 9, above, under its various project labor agreements to
 9   determine the amount of trust fund contributions due and owing. Plaintiffs have, as one of their
10 purposes, the obligation to ensure that contributions required to be made to the Trust Funds are
11   fully and correctly made. The purposes of the respective Trust Funds are to provide health and
12 welfare, vacation, pension and other benefits for laborers, retired laborers and other related
13   covered employees on whose behalf contributions are made, which benefits are supported by
14   such contributions, and to ensure that employers who are signatories to the collective bargaining
15   agreement referred to herein comply with the terms of the agreement with respect to the
16 payment of contributions to the Trust Funds.
17             22.      Pursuant to 29 U.S.C. § 1132(g)(2)(E) (ERISA §502(g)(2)(E)), the Court may
18   award such other legal or equitable relief as the Court deems appropriate, and pursuant to
19   29 U.S.C. §1132(a)(3)(ERISA § 502(a)(3)), plaintiffs are entitled to obtain appropriate equitable
20   relief for the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of this Court
21   ordering and requiring Calstate to permit plaintiffs’ auditor access to all of its books and records
22   of the projects identified in paragraph 9, above, in order to permit plaintiffs to verify the precise
23   amounts owed by defendant to the Trust Funds.
24   ///

25   ///

26   ///

27   ///

28   ///



     4829-6210-7049.1 29512/00303                        -6-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06874-JCS Document 1 Filed 10/22/19 Page 7 of 8

 1             23.      Plaintiffs seek a mandatory injunetive order from this Court beeause plaintiffs
 2   have no adequate legal remedy, in that a complete audit of the books and records for Calstate is
 3   the only means to accurately verify the amounts owed by defendant to the Trust Funds.
 4             WHEREFORE, plaintiffs pray for judgment as set forth below.
 5                                         V. RELIEF REQUESTED
 6             WHEREFORE, plaintiffs pray for judgment as follows:
 7             1.       On the First Claim for Relief, for damages for breach of the collective bargaining
 8   agreement against Calstate, for all unpaid contributions, additional accrued interest, and
 9   liquidated damages, and such other or further amounts as may be shown at trial and as may be
10   discovered after plaintiffs have had the opportunity to conduct a complete audit of the books and
11   records of the following projects undertaken by Calstate: (a) Milpitas Unified School District
12   Project Stabilization Agreement dated May 8, 2013; (b) Agreement to be Bound on the
13   Foothill-De Anza Measure C Bond Project, dated April 10, 2012; (c) Agreement to be Bound on
14   the Foothill-De Anza Measure C Bond Project, dated April 14, 2014; and (d) Agreement to be
15   Bound on the Foothill-De Anza Measure C Bond Project, dated March 5, 2015; for costs of suit,
16   attorneys’ fees and for such further relief available under 29 U.S.C. §1132(g) (ERISA §502(g)),
17   or that the Court deems just and proper in its discretion.
18             2.       On the Second Claim for Relief, that Calstate be compelled to forthwith submit
19   to an audit of its books and records of the following projects by an auditor selected by plaintiffs,
20   which audit is to be conducted at Calstate’s business premises during business hours, at a
21   reasonable time or times, and to allow said auditor to examine and copy such books, records,
22   papers, and reports that are relevant to the enforcement of the collective bargaining agreement
23   and Trust Agreements for Calstate: (a) Milpitas Unified School District Project Stabilization
24   Agreement dated May 8, 2013; (b) Agreement to be Bound on the Foothill-De Anza Measure C
25   ///

26   ///

27   ///

28   ///



     4829-6210-7049.1 29512/00303                      -7-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:19-cv-06874-JCS Document 1 Filed 10/22/19 Page 8 of 8

 1   Bond Project, dated April 10, 2012; (c) Agreement to be Bound on the Foothill-De Anza
 2   Measure C Bond Project, dated April 14, 2014; and (d) Agreement to be Bound on the
 3   Foothill-De Anza Measure C Bond Project, dated March 5, 2015, and the following documents:
 4                      All Certified Payrolls for the projects: and any other books and
                        records that may be necessary to complete the auditor’s
 5                      determination or provide additional explanation.
 6   DATED: October 22, 2019
 7                                                  BULLIVANT HOUSER BAILEY PC
 8

 9                                                  By
                                                             Ronald L. Richman
10                                                           Sarah Bowen
11                                                  Attorneys for Plaintiffs
12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28



     4829-6210-7049.1 29512/00303                        8
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
